y9yo ou - dollar_figure yqut go - do dollar_figure ys vd- department of the treasury internal_revenue_service washington d c date pec a op e- ty contact person d number telephone number legend vet wwe xe yx ze dear applicant this is in response to a ruling_request dated date on the application of sec_507 and chapter of the internal_revenue_code to a proposed asset transfer from x to y facts x is a private_foundation as defined in sec_509 of the internal_revenue_code_of_1986 as amended from time to time organized as a charitable_trust under state law and exempt from taxation under c of the code v and w established x in for the purpose of receiving administering and distributing funds for charitable religious scientific literary educational and other sec_501 purposes v and w have been the primary source of funding since inception v is currently the sole acting trustee of x w served as a co-trustee of x until her death in immediately following the death of w v formed y the current trustees of y are v and his adult children as with x y is a private_foundation as defined in sec_509 of the code exempt from taxation under sec_501 the code the y was established for the purpose of receiving administering and distributing funds for charitable religious scientific literary educational and other sec_501 c purposes in order to reduce the administrative burden and expense of maintaining two private_foundations with identical charitable purposes the z family wouid like to consolidate x and y to achieve this end v as sole trustee of x requests permission to distribute all of the assets of x to y so that ail the funds can be administered together under the name of y once x and y have been consolidated the z family working with a larger pool of assets earmarked for charity can make more meaningful charitable gifts to preserve the legacy of w x has filed its form_990-pf for the year ended date it has satisfied the distribution_requirements for all preceding years x has carryover from prior years which will be transferred to y x is not currently under examination by the internal_revenue_service y the transfer by x of all its net assets to y will be without consideration and will not be from current income after the transfer x will voluntarily terminate its private_foundation_status and will comply with the notification requirement and other requirements of sec_507 and sec_6033 of the code x will cease to exist after the transfer of its assets and the termination of its private_foundation_status based upon the facts set forth above and the assumption that the transaction will be carried out as previously described x requests the following rulings the transfer by x of all its assets to y will qualify as a sec_507 transfer and x’s status as a private_foundation will not terminate as a result of such transfer rather x will be terminated for purposes of sec_507 when it complies with the notification and other requirements of sec_507 of the code the year in which itis dissolved since x's private_foundation_status will not terminate as a result of the transfer x will not be subject_to any_tax under sec_507 in the year of the transfer additionally there will be no termination_tax imposed under sec_507 of the code upon x's termination in any_tax year following the year in which the transfer is made y as the transferee organization will not be treated as a newly created organization but will be treated pursuant to sec_1_507-3 as possessing the attributes and characteristics of x as defined in sec_1_507-3 and in addition pursuant to sec_1_507-3 the transfer by x to y shall be counted as a qualifying_distribution to the extent of x's current year's undistributed_income and to the extent y satisfies sec_4942 of the code the transfer of assets from x to y will not constitute an act of self-dealing within the meaning of sec_4941 of the code between x and y or their respective foundation managers the transfer of assets from x to y will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and x will not be required to exercise expenditure_responsibility as defined in sec_4945 of the code with respect to such transfer of assets the transfer of assets from x to y will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 of the code law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and other exempt purposes outlined in that section sec_509 of the code provides that a 501_c_3_organization is a private_foundation unless it is described in sec_509 or of the code sec_509 provides that a private_foundation will continue as a private_foundation unless such status is terminated under sec_507 of the code sec_507 of the code describes certain voluntary and involuntary methods by which a private_foundation will be deemed to be terminated for federal_income_tax purposes with respect to the terminations described in sec_507 of the code the termination_tax described in sec_507 of the code is imposed on the private_foundation unless the internal_revenue_service abates the tax pursuant to sec_507 of the code under sec_507 of the code a private_foundation may terminate its private_foundation_status only if it notifies the service or it commits willful repeated acts or a willful and flagrant act which give rise to the imposition of a tax under chapter and it pays the termination_tax or the service abates the tax as mentioned above sec_507 of the code and sec_1_507-3 of the income_tax regulations indicate that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly-created organization sec_1_507-3 of the income_tax regulations provides that the terms other adjustment organization or reorganization used in sec_507 of the code include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for consideration or distributions out of current income sec_1_507-3 of the regulations provides that a significant disposition of assets includes any disposition to one or more private_foundations for the taxable_year exceeding of the fair_market_value of the assets of the transferor foundation at the beginning of the taxable_year sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a transfer described in sec_507 of the code unless sec_507 of the code is applicable sec_1_507-1 and of the regulations state that a transfer of all or part of a foundation's assets to one or more other private_foundations pursuant to sec_507 of the code and sec_1_507-3 of the regulations will not result in termination of the transferor foundation's status as a private_foundation sec_1_507-3 of the regulations provides that unless a private_foundation elects to terminate and notifies the service under sec_507 of the code a transfer of assets will not result in a termination of transferor's private_foundation_status sec_507 of the code imposes a tax on terminating private_foundations equal to the lower_of the aggregate tax_benefit or the value of its net assets sec_507 of the code defines the ‘value of the net assets as the value determined at whichever time such value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which the organization ceases to be a private_foundation sec_1_507-1 of the regulations requires a private_foundation that transfers all of its net assets to file the annual information_return required by sec_6033 of the code the private_foundation does not need to file such information_return for any taxable_year following the taxable_year in which the last of any such transfers occurred provided that the foundation in such subsequent taxable years does not hold legal or equitable_title to any assets sec_1_507-3 of the regulations provides that a sec_507 transferee organization succeeds to the transferor's aggregate tax benefits that are attributable to the assets transferred sec_1_507-3 of the regulations provides that for the purposes of sec_4940 et seq and section of the code a transferee foundation shall be treated as the transferor where a private foundation transfers all of its assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 a directly or indirectly by the same person or persons which effectively controf the transferor foundation sec_1_507-3 i example of the regulations allows a private_foundation to make code sec_507 transfers of all of its assets to organizations exempt under sec_501 including private_foundations without creating any expenditure_responsibility requirement under sec_4945 on the transferor foundation sec_1_482-1a formerly cited as sec_4 a of the regulations provides the definition of controlled as used in sec_1_507-3 of the regulations controfled includes any kind of control direct or indirect whether legaily enforceable and however exercisable or exercised itis the reality of the control that is decisive not its form or the mode of its exercise sec_4940 of the code imposes on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to percent of the net_investment_income of such foundation for the taxable_year sec_4940 of the code provides that for purposes of excise_tax only gains and losses from the sale_or_other_disposition of property used for the production of interest dividends rents and royalties and property used for the production_of_income included in computing the tax imposed by sec_511 except to the extent gain_or_loss from the sale_or_other_disposition of such property is taken into account for purposes of such tax is taken into account in determining capital_gain_net_income sec_4941 of the code imposes excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons sec_4941 of the code defines self-dealing as including the sale_or_exchange of property between a foundation and a disqualified_person and the transfer to or use by or for the benefit of a disqualified persons sec_4945 of the code imposes an excise_tax on a private foundation's making of any taxable_expenditure sec_4945 of the code requires that for a transfer of assets not to be a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on any transfer to another private_foundation which ts not an exempt_operating_foundation under sec_4940 of the code sec_4945 of the code provides in pertinent part as follows the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is spent sole for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary revrul_78_387 1978_2_cb_270 holds that a transferee is entitled to reduce its distributable_amount under sec_4942 by the amount of the transferor’s excess qualifying distributions when a transferee is treated as the transferor under sec_1_507-3 sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that a private foundation’s payment of the reasonable costs for services rendered is not a taxable_expenditure 3y sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make a code sec_507 transfer of its assets to an organization exempt from tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures sec_53_4946-1 of the regulations provides that for the purposes of self-dealing under sec_4941 sec_501 the term disqualified_person shall not include an exempt_organization described in section analysis sec_1_507-3 of the regulations describes the necessary criteria in order to come within the provisions of sec_507 of the code first the asset transfer must be from one private_foundation to another second the transfer must be pursuant to a liquidation merger redemption recapitalization or other adjustment organization or reorganization in this context other adjustment organization or reorganization includes any partial_liquidation or significant distribution of assets to one or more private ‘foundations third the transfer must represent percent or more of the fair_market_value of the net assets of the transferring foundation the transfer of assets from x to y qualifies as a sec_507 transaction first both x and y are private_foundations second the proposed transfer is an other adjustment organization or reorganization that constitutes a significant distribution of assets since it represents of the net assets of x as of the date of the transfer well exceeding the threshold required by sec_1_507-3 of the regulations a transfer under sec_507 of the code will not result in a termination of a private foundation's status as such unless the private_foundation gives notice of its intent to terminate or if sec_507 is applicable x has not given any notice of its intention to terminate and has represented it has not committed any willful acts that would cause termination under sec_507 therefore the transfer of assets from x to y will not result in a termination either voluntary or involuntary of x’s or y's status as a private_foundation under sec_507 sec_507 imposes a tax on terminating foundations the termination_tax imposed by sec_507 does not apply to x or y because the foundations are not terminating as a result of the transfer if x gives proper notice of voluntary termination under sec_507 at least one day after the transfer it will result in a termination under sec_507 sec_507 imposes a tax 6n terminating private_foundations based on the lower_of the aggregate tax_benefit or the value of the net assets of the terminating private_foundation x as of the date of termination and the date of the commencement of the action that results in termination will have net assets equal to zero accordingly no tax will be imposed by sec_507 following the transfer of assets the transferee foundation succeeds to the aggregate tax_benefit of the transferor pursuant to sec_1_507-3 therefore y will succeed to the aggregate tax_benefit of x both x and y have trustees effectively controlled by v vis the sole trustee of x and v along with his aduit children are trustees of y they are controlled by the same persons within the meaning of sec_1_482-1a under sec_1_507-3 if the same person or persons control two foundations the foundations are treated as the same for the purposes of sec_4940 et seq and sections of the code therefore under sec_4940 of the code the transfer will not result in any_tax on gross_investment_income or capital_gain_net_income under sec_4941 of the code the transfer is not an act of self-dealing in accordance with sec_1_507-3 and a ji example of the regulations the transfer does not constitute a grant under sec_4945 of the code for which expenditure_responsibility would be required therefore x does not need to exercise expeniture responsibility with respect to the transfer under sec_53_4945-6 of the regulations a private foundation's payments of its reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus x’s payment of legal accounting and other expenses_incurred to effectuate the transfer with y if reasonable in amount will not be taxable_expenditures under sec_4945 pursuant to sec_1_507-3 of the regulations which treats the transferee as the transferor for purposes of sec_4940 et seq of the code the distribution_requirements of sec_4942 of the code do not apply to x in the year of the transfer because such distributions will be treated as y's distributions however the distribution_requirements under sec_4942 of the code for the year of the transfer do apply to y additionally under revrul_78_387 y wili succeed to the excess qualifying distributions of x furthermore pursuant to sec_1_507-3 of the regulations x will not be required to satisfy the expenditure_responsibility provisions of sec_4945 of the code for any grants made by y after the transfer however y must exercise expenditure_responsibility as to any and all outstanding grants of x that required x to exercise expenditure_responsibility based on the information you have submitted and as the transferee foundation is recognized as exempt under sec_501 of the code under the facts described above we rule as follows the transfer by x of all its assets to y will qualify as a sec_507 transfer and x’s status as a private_foundation will not terminate as a result of such transfer rather x will be terminated for purposes of sec_507 when it complies with the notification and other requirements of sec_507 of the code the year in which it is dissolved since x's private_foundation_status will not terminate as a result of the transfer x will not be subject_to any_tax under sec_507 in the year of the transfer additionally there will be no termination_tax imposed under sec_507 of the code upon x's termination in any_tax year following the year in which the transfer is made y as the transferee organization will not be treated as a newly created organization but will be treated pursuant to sec_1_507-3 as possessing the attributes and characteristics of x as defined in sec_1_507-3 and in addition pursuant to sec_1_507-3 the transfer by x to y shall be counted as a qualifying_distribution to the extent of x's current year’s undistributed_income and to the extent y satisfies sec_4942 of the code the transfer of assets from x to y will not constitute an act of self-dealing within the meaning of sec_4941 of the code between x and y or their respective foundation managers the transfer of assets from x to y will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and x will not be required to exercise expenditure_responsibility as defined in sec_4945 of the code with respect to such transfer of assets al the transfer of assets from x to y will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 of the code because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely prevetol v back gerald v sack manager exempt_organizations group
